 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 1 of 19
                                                                         1


1                  IN THE UNITED STATES DISTRICT COURT

2                  FOR THE SOUTHERN DISTRICT OF TEXAS

3                             MCALLEN DIVISION

4    UNITED STATES OF AMERICA          §     CASE NO. 7:19-CR-1921
                                       §     MCALLEN, TEXAS
5    VERSUS                            §     MONDAY
                                       §     OCTOBER 7, 2019
6    DAVID FOX                         §     4:55 P.M. TO 5:13 P.M.

7

8                           ARRAIGNMENT HEARING

9                 BEFORE THE HONORABLE MICAELA ALVAREZ
                     UNITED STATES MAGISTRATE JUDGE
10

11

12       APPEARANCES:                        SEE NEXT PAGE

13       COURT RECORDER:                     NELIDA LOSOYA

14

15

16

17

18

19

20                       TRANSCRIPTION SERVICE BY:

21                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                         935 ELDRIDGE ROAD, #144
22                       SUGAR LAND, TEXAS 77478
                            Tel: 281-277-5325
23                     www.judicialtranscribers.com

24
         Proceedings recorded by electronic sound recording;
25          transcript produced by transcription service.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 2 of 19
                                                                         2


1                                APPEARANCES:

2

3    FOR THE PLAINTIFF:                U.S. ATTORNEY'S OFFICE
                                       Roberto Lopez, Jr., Esq.
4                                      1701 W. Highway 83
                                       Suite 600
5                                      McAllen, TX 78501
                                       956-618-8010
6

7
     FOR THE DEFENDANT:                LAW OFFICES OF DENNIS RAMIREZ
8                                      Dennis Ramirez, Esq.
                                       111 N. 17th Street
9                                      Suite D
                                       Donna, TX 78537
10                                     956-461-2890

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 3 of 19
                                                                          3


1         MCALLEN, TEXAS; MONDAY, OCTOBER 7, 2019; 4:55 P.M.

2              THE COURT:     Yes, okay, in that case let me call in

3    19-1921; the United States versus David Fox.

4              MR. LOPEZ:     Government present and ready, Your

5    Honor.

6              MR. RAMIREZ:     Your Honor, Dennis Ramirez with

7    Mr. David Fox, present and ready.

8              THE COURT:     Mr. Fox, let me have you raise your

9    right hand to be sworn in.

10       (Defendant sworn.)

11             THE COURT:     Mr. Fox, I understand that you are

12   ready to enter a plea here so I need to cover with you

13   certain rights and explain to you certain other matters.            As

14   I do so, if there's anything you do not understand, please

15   make sure to let me know and I'll do my best to explain in a

16   way that does make sense.

17             Do you understand this?

18             DEFENDANT FOX:     Yes, Your Honor.

19             THE COURT:     Let me cover some background

20   information here.    First of all, how old are you?

21             DEFENDANT FOX:     50 years old, Your Honor.

22             THE COURT:     What kind of schooling do you have?

23             DEFENDANT FOX:     I have a Bachelors of Science

24   Degree from UTP.

25             THE COURT:     Are you a citizen of the United




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 4 of 19
                                                                         4


1    States?

2               DEFENDANT FOX:    Yes, Your Honor.

3               THE COURT:    Are you now or have you ever been

4    under the care of any doctors, psychologist, psychiatrist,

5    any kind of mental health professional for any mental health

6    issues?

7               DEFENDANT FOX:    No, Your Honor.

8               THE COURT:    Are you now under the influence of any

9    alcohol, drugs, or medication?

10              DEFENDANT FOX:    I take medication for Parkinson's

11   disease.

12              THE COURT:    I have some basic understanding of

13   Parkinson's, but I don't know much about the medications

14   that are prescribed for it.      Is there anything about the

15   fact that you have Parkinson's or take medications for it

16   that you feel would effect your mental abilities?

17              DEFENDANT FOX:    No, Your Honor.

18              THE COURT:    Other than the -- well, first of all,

19   is that medication prescribed medication by some medical

20   professional?

21              DEFENDANT FOX:    Yes, Your Honor.

22              THE COURT:    Other than that prescribed medication,

23   are you under the influence of any other kind of alcohol,

24   drug or drugs or medications now?

25              DEFENDANT FOX:    No, Your Honor.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 5 of 19
                                                                         5


1              THE COURT:     In the last 48 hours, other than what

2    has been prescribed to you, have you taken any other kind of

3    alcohol, drugs or medications?

4              DEFENDANT FOX:     I had a beer yesterday --

5              THE COURT:     You know, you're the first person -- I

6    always think all these people out on bond and they all swear

7    they haven't had anything.      Sometimes they even say in the

8    last 72 hours and nobody has ever said anything.

9              So, you're the first person that is, I think, is

10   honest with me quite frankly.

11             But other than the beer, nothing that would still

12   effect your ability now to comprehend what we are covering

13   here today?

14             DEFENDANT FOX:     No, Your Honor.

15             THE COURT:     All right.    Now you are before the

16   Court on what's called a Criminal Information.          Have you had

17   sufficient time to talk with your attorney about that

18   Criminal Information?

19             DEFENDANT FOX:     Yes.

20             THE COURT:     And the charges set out there --

21             DEFENDANT FOX:     Yes.

22             THE COURT:     -- or the charge --

23             DEFENDANT FOX:     Yes, Your Honor.

24             THE COURT:     I understand that you were before

25   Judge Alanis, was it?




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 6 of 19
                                                                         6


1                 MR. RAMIREZ:     Yes, Your Honor.

2                 THE COURT:     Yeah, Judge Alanis earlier this

3    afternoon.    He's covered with you the right to an

4    Indictment.     And you have executed a waiver of Indictment so

5    I won't go over that with you unless you have some other

6    question about that?

7                 DEFENDANT FOX:     No, Your Honor.

8                 THE COURT:     Okay.   Now, what I do need to cover

9    with you, Mr. Fox, is that this Criminal Information was

10   filed as of October the 3rd.        Today is only October the 7th.

11   You have the right to have at least 30 days to prepare for

12   trial in any criminal felony prosecution, but you can give

13   up that right.

14                Even though you -- I understand you're going to

15   plea today, it's basically the equivalent of proceeding to

16   trial.   So that means that if you wanted to take the

17   30 days, that you would have the right to have 30 days to

18   proceed to trial.    Do you understand that, first of all?

19                DEFENDANT FOX:     Yes, Your Honor.

20                THE COURT:     And do you wish to go forward here

21   today and give up that 30-day time to prepare for trial?

22                DEFENDANT FOX:     Yes, Your Honor.

23                THE COURT:     All right, then let me cover with you,

24   Mr. Fox, the charge set out in the Criminal Information.

25                The charge is that on or about November the 20th,




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 7 of 19
                                                                         7


1    2018 in the Southern District of Texas and within the

2    jurisdiction of this Court, that you -- while under oath and

3    testifying in a proceeding before a Grand Jury of the United

4    States -- that you knowingly made a materially false

5    declaration by responding "no" to the question, "Did you

6    receive any money or any benefit from any individual or

7    entity in connection with casting a vote as a member of the

8    Weslaco City Commission?"      All in violation of Title 18,

9    United States Code Section 1623(a).

10              So first of all, let me back up on something that

11   I don't think I did it because I've been doing pleas all day

12   long.   But I must advise you at the very beginning that you

13   were placed under oath in connection with this proceeding.

14   That means you are subject to the penalties of perjury and

15   that any statement that you make in this proceeding can be

16   used against you.    Do you understand that?

17              DEFENDANT FOX:    Yes, Your Honor.

18              THE COURT:    Okay and now returning to the charge

19   here, Mr. Fox, the charge is not necessarily a difficult one

20   to understand, but it does require that the Government prove

21   that you were under oath -- as you have been placed under

22   oath here today -- that it was in a Grand Jury proceeding

23   where you were asked the question as, you know, I stated

24   from the information that you received benefit for casting a

25   vote.   And that you answered "no" to the question.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 8 of 19
                                                                              8


1              That would be basically what would need to be

2    proven by the Government to convict you on this charge.             Do

3    you understand that?

4              DEFENDANT FOX:      Yes, Your Honor.

5              THE COURT:     Do you have any questions about this

6    information or the charge itself?

7              DEFENDANT FOX:      No, Your Honor.

8              THE COURT:     In connection with this charge,

9    Mr. Fox, as I mentioned a few moments ago, you do have

10   certain rights.

11             First of all, you do have the right to enter a

12   plea of not guilty to the charge.       If you wish to go forward

13   with a plea of not guilty, chances are it would be then go

14   through an Indictment.     But none of this -- if you wish to

15   go forward with a plea of not guilty, you have the right to

16   have a jury trial.

17             The jury is made up of 12 citizens of this

18   community and the jury is the one that would decide whether

19   you are guilty or not guilty.

20             In connection with a jury trial, you have the

21   right to have the Government present the witnesses that the

22   Government has to testify against you.        You have the right,

23   through your attorney, to ask questions of those witnesses.

24   You also have the right to present witnesses of your own and

25   to compel them to be present to testify even if they do not




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 9 of 19
                                                                          9


1    wish to do so.

2              And you have the right to testify, if you wish to

3    testify, but you do not have to testify.         If you choose not

4    to testify, the fact that you chose not to testify will not

5    be considered by the jury as being evidence that you are

6    guilty or evidence of any thing else in the case.

7              These are rights that you have if you wish to go

8    forward with a plea of not guilty in the case.          Do you

9    understand this?

10             DEFENDANT FOX:     Yes, Your Honor.

11             THE COURT:     If you do enter a plea of guilty, you

12   will be giving up the right to have a jury trial; you will

13   be giving up the right to have the witnesses presented both

14   yours and the Government's.

15             You will also be giving up your right to remain

16   silent because the Government's attorney will tell me the

17   facts of your case.    I will ask you questions about those

18   facts, and you will have to answer those questions for me.

19   Do you understand this?

20             DEFENDANT FOX:     Yes, Your Honor.

21             THE COURT:     With that understanding then, do you

22   wish to give up the right to have a jury trial, the right to

23   have the witnesses presented and the right to remain silent?

24   Do you wish to give up those rights by entering a plea of

25   guilty?




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 10 of 19
                                                                           10


1               DEFENDANT FOX:     Yes, Your Honor.

2               THE COURT:    Have you spoken with your attorney

3    about what you may be facing by way of punishment if you

4    are, in fact, found guilty on this charge?

5               DEFENDANT FOX:     Yes, Your Honor.

6               THE COURT:    The law provides that you can be

7    sentenced to a term of imprisonment of up to five years.

8    There's no actual amount as a minimum required, but it can

9    be up to five years of prison time.

10              You are also facing a fine of up to $250,000.             You

11   are facing a possible term of release or a term of release

12   that can be up to three years.       And supervised -- we call it

13   "supervised release."     Supervised release is a period of

14   time after you've been convicted, whether or not you have

15   served a long period of time.

16              After any period of imprisonment, you can be kept

17   under court supervision.      You are ordered to do or not do

18   certain things and violating any of the Court's Orders could

19   result in you having to serve more time in prison for this

20   offense even if you have not committed a new offense.

21              Do you understand this as well?

22              DEFENDANT FOX:     Yes, Your Honor.

23              THE COURT:    And then there's also something we

24   call a "special assessment" of $100 that you will be ordered

25   to pay regardless of whether you can afford to do so or not.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 11 of 19
                                                                          11


1    Do you also understand this?

2               DEFENDANT FOX:     Yes, Your Honor.

3               THE COURT:    That is the law that applies to this

4    type of charge.    In deciding your actual sentence, the Court

5    will consider something that we call the "Guidelines."

6               Did you talk with your attorney about the

7    Guidelines that perhaps you reviewed a chart that looks this

8    (indicating)?

9               DEFENDANT FOX:     Yes, Your Honor.

10              THE COURT:    The guidelines are a way that we come

11   up with a range of months that I have to consider in

12   deciding your actual sentence.       There is a lot of

13   information that goes into calculating the guideline range.

14              Basically, what will happen is that if you do

15   enter a plea of guilty and I find you guilty, your case will

16   be set for sentencing.      I will order a Pre-Sentence

17   Investigation Report to be completed.

18              From that report, we'll gather the information

19   necessary to come up with your guideline range.          At the time

20   of sentencing, I will consider all the information presented

21   to me both through that report and through your attorney as

22   well as the Government.

23              I will also consider the guidelines that apply to

24   your case as well as the law that applies to sentencing.             I

25   will then decide what sentence you should receive.           That




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 12 of 19
                                                                          12


1    sentence can be within your guideline range, it could be

2    less than your guideline range, or it could be more than

3    your guideline range, provided I do not sentence you above

4    the five-year maximum that applies to your case and no more

5    than three year term of supervised release.

6               Do you understand this?

7               DEFENDANT FOX:     Yes, Your Honor.

8               THE COURT:    I want to emphasize something else

9    here, Mr. Fox.     That is you are pleading to a single count

10   here of making a false statement.        My understanding is that

11   this case is tied to another case and even from the question

12   in the information, that there is some connection to this

13   other case.

14              Depending on the particulars here, the Court at

15   the time of sentencing can consider all relevant conduct and

16   some of that may go into calculating the guidelines.           And so

17   it's important that you understand that the guidelines cover

18   sometimes more than just what you have plead to.

19              Again, at the time of sentencing, I consider

20   everything presented to me.      And everything can include

21   something more than just the actual facts that goes to this

22   actual plea.     Do you understand that as well?

23              DEFENDANT FOX:     Yes, Your Honor.

24              THE COURT:    Now, it's also important that you

25   understand that while I expect your attorney to have come up




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 13 of 19
                                                                          13


1    with a guideline range that your attorney believes will

2    apply to your case, that is not a promise or a guarantee.            I

3    will be the one to determine what the correct guideline

4    range is.    I do not do that until the time of sentencing.

5                 So whatever your attorney has told you that he

6    believes will be your guideline range, that could turn out

7    to be different at the time of sentencing.         Do you also

8    understand this?

9                 DEFENDANT FOX:   Yes, Your Honor.

10                THE COURT:   Do you have any questions at all about

11   any thing I've covered with you, Mr. Fox?

12                DEFENDANT FOX:   No, Your Honor.

13                THE COURT:   Have you understood everything that

14   I've covered with you?

15                DEFENDANT FOX:   Yes, Your Honor.

16                THE COURT:   Is there a plea agreement as to

17   Mr. Fox?

18                MR. LOPEZ:   Your Honor, in light of the fact that

19   it is a single-count information, there is no plea

20   agreement.

21                THE COURT:   All right, so Mr. Fox, the Government

22   indicates -- and actually let me back up.

23                Mr. Lopez, was there any offer?

24                MR. LOPEZ:   No, Your Honor.

25                THE COURT:   Okay.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 14 of 19
                                                                          14


1               MR. LOPEZ:    He gets the exception regardless.

2               THE COURT:    I understand that.      Just have the

3    record here.

4               Okay, Mr. Fox, the Government indicates it has not

5    made you any sort of promise to get you to enter a plea of

6    guilty here.    Do you believe that there has been any promise

7    of any sort made to you by anybody, whether it be the

8    Government, your attorney or anybody else to get you to

9    plead guilty?

10              DEFENDANT FOX:     No, Your Honor.

11              THE COURT:    Has anybody threatened you or tried to

12   force you or coerce you into entering a plea of guilty?

13              DEFENDANT FOX:     No, Your Honor.

14              THE COURT:    Do you wish to enter a plea of guilty

15   freely and voluntarily?

16              DEFENDANT FOX:     Yes, Your Honor.

17              THE COURT:    And do you wish to do so because you

18   are, in fact, guilty as charged in the Criminal Information?

19              DEFENDANT FOX:     Yes, Your Honor.

20              THE COURT:    As to this charge then, how do you

21   plead, guilty or not guilty?

22              DEFENDANT FOX:     Guilty, Your Honor.

23              THE COURT:    The Government will now state for me

24   the facts of this case.      Please listen carefully.       Once I

25   hear from the Government, I will ask you a few questions.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 15 of 19
                                                                          15


1               DEFENDANT FOX:     Yes, Your Honor.

2               MR. LOPEZ:    On or about November 20th, 2018, in

3    the Southern District of Texas and within the jurisdiction

4    of the Court, Defendant David Fox, while under oath and

5    testifying in a proceeding before a Grand Jury of the United

6    States sitting in McAllen, Texas knowingly made a material

7    false declaration by responding "no" to the question, "Did

8    you receive any money or any benefit from any individual or

9    entity in connection with casting a vote as a member of the

10   Weslaco City Commission posed by Assistant United States

11   Attorney, (indiscernible), Jr.

12              Defendant knew prior to providing testimony that

13   the Federal Bureau of Investigation and the Grand Jury were

14   investigating bribes received and paid to Weslaco City

15   Commissioners relating to the City of Weslaco Water and

16   Waste Water Treatment facilities.        Therefore, the Defendant

17   knew that his response of "no" to the question was material

18   to the Grand Jury investigation.

19              Subsequent to testifying, the Defendant admitted

20   that he had received at least $2,000 in bribes from an

21   individual that he believed were intended to influence his

22   voting and decisions in connection with the Weslaco Water

23   and Waste Water Treatment facilities while serving as a

24   Weslaco City Commissioner.

25              Defendant knew that the no response to the




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 16 of 19
                                                                          16


1    question, "Did you receive any money or any benefit from any

2    individual or any entity in connection with casting a vote

3    as a member of the Weslaco City Commission?" was false at

4    the time he -- at the time he made such statement and that

5    it was material to the Grand Jury's investigation.

6               THE COURT:    Mr. Fox, do you agree with what the

7    Government stated?

8               DEFENDANT FOX:     Yes, Your Honor.

9               THE COURT:    So first of all, you do admit that you

10   testified before the Grand Jury; is that correct?

11              DEFENDANT FOX:     Yes, Your Honor.

12              THE COURT:    And that before you started your

13   testimony, you were placed under oath.         You understood that

14   you were placed under oath here?

15              DEFENDANT FOX:     Yes, Your Honor.

16              THE COURT:    And that you were asked the question,

17   "Did you receive any money or benefit from any individual or

18   entity in connection with casting a vote as a member of the

19   Weslaco City Commission?"      You were asked that question; is

20   that correct?

21              DEFENDANT FOX:     Yes, Your Honor.

22              THE COURT:    And you answered "no;" is that

23   correct?

24              DEFENDANT FOX:     Yes, Your Honor.

25              THE COURT:    And you knew at the time that the




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 17 of 19
                                                                          17


1    Grand Jury and the FBI were investigating the water

2    treatment issues now with the City of Weslaco.          You knew

3    that at the time that you were asked that question; is that

4    correct?

5               DEFENDANT FOX:     Yes, Your Honor.

6               THE COURT:    And you also knew that your answer of

7    no was not, in fact, a correct; is that also correct?

8               DEFENDANT FOX:     Yes, Your Honor.

9               THE COURT:    And in particular because you knew at

10   the time that you answered no to this question that you had,

11   in fact, received $2,000 from some individual that was

12   intended to influence your vote in connection with your

13   responsibilities and duties as a member of the Weslaco City

14   Commission; is that also correct?

15              DEFENDANT FOX:     Yes, Your Honor.

16              THE COURT:    Thank you, Mr. Fox.

17              The Court -- was there something else?

18              DEFENDANT FOX:     No, Your Honor.

19              THE COURT:    Okay, sorry I thought you were about

20   to say something.

21              All right, Mr. Fox, the Court does find that you

22   are competent to enter a plea; that you understand the

23   nature of the charges against you, as well as the

24   consequences of entering a plea.       That you are entering a

25   plea of guilty freely and voluntarily and that there is a




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 18 of 19
                                                                          18


1    factual basis for the plea of guilty.

2               The Court does find you guilty as charged in the

3    Criminal Information.      The Court also does find that you

4    have knowingly and voluntarily waived your right to the

5    30-day preparation for trial.

6               The Court does find you guilty as charged in the

7    Criminal Information.      I'll set your case for sentencing on

8    January the 9th at 2:00 p.m. with a pre-sentence

9    investigation and report to be completed by November the

10   12th.   Objections to be filed by November the 26th, with the

11   final report due on December the 10th.

12              And I take it that Judge Alanis did set bond?

13              MR. LOPEZ:     Yes.

14              THE COURT:     Okay.

15              MR. LOPEZ:     Your Honor, in that regard, there is

16   one condition that was set that Mr. Fox has brought to my

17   attention as well as defense counsel that he is told to

18   report to pre-trial to submit some part of analysis.

19   Unfortunately in light of timing, I don't think he's able to

20   make it today, but.

21              THE COURT:     Would you be able to report tomorrow,

22   Mr. Fox?

23              MR. RAMIREZ:     Your Honor, he's already scheduled

24   to be here at 9:15.     We've discussed that issue.        With

25   Court's permission, if he may provide a specimen at that




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01921 Document 18 Filed on 11/21/19 in TXSD Page 19 of 19
                                                                          19


1    time?

2               THE COURT:     The Court will extend the report time

3    to tomorrow 9:15.

4               MR. RAMIREZ:     Thank you.

5               THE COURT:     And the other order will continue the

6    order of release of Judge Alanis be in place here.

7               MR. LOPEZ:     Thank you, Your Honor.

8               MR. RAMIREZ:     Thank you, Your Honor.

9               THE COURT:     Anything else at this time?

10              MR. RAMIREZ:     I don't believe so.

11              THE COURT:     All right, thank you.      You may be

12   excused.

13        (Proceedings concluded at 5:13 p.m.)

14                                 * * * * *

15                 I certify that the foregoing is a correct

16   transcript to the best of my ability produced from the

17   electronic sound recording of the proceedings in the above-

18   entitled matter.

19   /S/ MARY D. HENRY
20   CERTIFIED BY THE AMERICAN ASSOCIATION OF

21   ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**337

22   JUDICIAL TRANSCRIBERS OF TEXAS, LLC

23   JTT TRANSCRIPT #61068

24   DATE FILED:    NOVEMBER 21, 2019

25




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
